Citation Nr: 1419565	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-13 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1980 to March 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

A review of the Veterans Benefits Management System and the Veteran's Virtual VA claims file indicates the Veteran's appellate brief and other records that are either duplicative or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain a VA examination.  VA must provide an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes an event, injury or disease in service, or a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service connected disability.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Here, the Veteran's Shreveport VA Medical Center treatment records include a March 2009 sleep study yielding a diagnosis of severe obstructive sleep apnea.  Additionally, the Veteran has submitted several lay statements asserting that his symptoms of sleep apnea began in-service.  The Veteran provided a statement from his ex-wife and a friend, both of whom he met while in-service.  The Veteran's ex-wife indicated that she had to wake him up several times per night over the years so he could breathe.  The Veteran's friend indicated that he had a respiratory problem while sleeping, and that he had suggested the Veteran have his tonsils removed.  The Veteran also submitted several statements reporting the in-service onset of symptoms such as daytime fatigue, and indicated that he had been discharged for falling asleep on duty.  The Board finds that this evidence triggers VA's duty to provide an examination.

Moreover, as the Veteran indicated in his May 2009 claim that he was discharged from service due to falling asleep on duty, and the Veteran's DD-214 indicates he was separated for unsatisfactory performance, in this case the VA's duty to assist should include obtaining his service personnel records.  The Veteran's disciplinary records could verify his report of failing asleep on duty.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the Shreveport VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, particularly those dated on and after July 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Request from the appropriate sources, to include the National Personnel Records Center and Records Management Center, the Veteran's complete service personnel file.  All records obtained should be associated with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of his sleep disorder.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

The examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's sleep disorder is related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

In offering any opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the lay statements of record.  Specifically, the examiner should consider: the service treatment records, to include the March 1983 separation examination; the July 2009 buddy statement reporting in-service respiratory problems while sleeping; the July 2009 statement from the Veteran's ex-wife as to waking him up several times per night to breathe; and the Veteran's lay statements in his May 2009 claim, July 2009 VCAA response, October 2009 notice of disagreement, March 2010 substantive appeal, and July 2010 statement.  Such consideration must be noted by the examiner.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice was returned as undeliverable.

6.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



